            Case 2:19-cv-00485-JAM-DB Document 72 Filed 04/09/21 Page 1 of 3



 1    PHILLIP A. TALBERT
      Acting United States Attorney
 2    CHRISTOPHER S. HALES
      KEVIN C. KHASIGIAN
 3    Assistant U.S. Attorney
      501 I Street, Suite 10-100
 4    Sacramento, CA 95814
      Telephone: (916) 554-2700
 5
      Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:19-CV-00485-JAM-DB
12                  Plaintiff,
                                                          UNITED STATES’ REQUEST TO
13          v.                                            EXTEND THE DEADLINE TO
                                                          SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $6,567,897.50 SEIZED                   FROM APRIL 7, 2021 TO JULY 6,
     FROM CTBC BANK, ACCOUNT NUMBER                       2021
15   3800191916, et al.,
16                  Defendants.
17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from April 7, 2021 to July 6, 2021. Of the eighty-seven In Rem Defendants identified in the

19 Complaint, the Court has entered final judgment of forfeiture or dismissal orders as to all but one of the

20 In Rem Defendants. Accordingly, this request is limited to the single In Rem Defendant remaining in the

21 case, and the United States anticipates closing out the last assets in relatively short order.

22                                                  Introduction

23          On March 18, 2019, the United States filed a civil forfeiture complaint in rem against more than

24 sixty bank accounts, over $1.8 million in U.S. currency, prepaid flight hours with a private jet company,

25 a luxury box with a professional sports team, and various items of jewelry (“defendant assets” or “In

26 Rem Defendants”) connected to fraud and money laundering crimes in the Eastern District of California

27 and other areas. As described below, the bank accounts are associated with DC Solar and its related

28 investment funds, which the United States alleges are involved in, and contained proceeds of, a Ponzi
                                                      1
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
            Case 2:19-cv-00485-JAM-DB Document 72 Filed 04/09/21 Page 2 of 3



 1 scheme orchestrated through a tax equity investment fraud. All known potential claimants to the

 2 defendant assets were served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168

 3 (2002) and the applicable statutory authority. Furthermore, public notice on the official internet

 4 government forfeiture site, www.forfeiture.gov, began on May 4, 2019, and ran for thirty consecutive

 5 days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or Maritime Claims and

 6 Asset Forfeiture Actions. Dkt. 4. A Declaration of Publication was filed on June 6, 2019, which set

 7 forth that publication on the government’s forfeiture website was complete on June 2, 2019. Dkt. 9.

 8          This case is related to several cases filed in the Eastern District of California: two now closed

 9 civil cases, United States v. 725 Main Street, Martinez, California, et al., Case 2:19−CV−00247-JAM-

10 DB and United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case 2:19-cv-00636-JAM-

11 DB; and at least five active criminal cases, including United States v. Jeff Carpoff, 2:20-cr-00017-JAM.

12                                                 Good Cause

13          The United States has provided notice to all potential claimants pursuant to law. The United

14 States served copies of the complaint documents on all interested parties, including financial institutions,

15 a professional sports franchise, a private jet operator, investors in the tax equity funds, and the LLCs and

16 individuals listed as signors on the seized accounts. The United States specifically served copies of the

17 complaint documents on the LLCs through their registered agent for service of process. Further, the

18 government served copies of the complaint on the principals of DC Solar, Jeff and Paulette Carpoff.

19          A few parties have so far appeared in the case. First, the principals of DC Solar and the LLCs

20 associated with many of the In Rem Defendants, Jeff and Paulette Carpoff, filed claims as to each of the

21 eighty-seven In Rem Defendants. See Dkt. 6-7. The Carpoffs have since agreed to forfeit their interests

22 in each of the In Rem Defendants. Dkt. 46. Second, NetJets, through their wholly-owned subsidiaries,

23 filed claims concerning the prepaid flight shares purchased by the Carpoffs with alleged fraud proceeds.

24 Dkt. 12-14. Netjets and the United States have since agreed to a settlement that forfeits the Carpoff’s

25 airplane shares and resolves Netjets’ claim in this case. See Dkt. 52. Third, East West Bank and Solar

26 Eclipse Investment Fund XXXV, LLC filed claims to In Rem Defendant Approximately $9,004,531.62,

27 which was seized from the Investment Fund’s bank account during the government’s law enforcement

28 operation on December 18, 2018. Dkt. 15-16. The United States and East West Bank recently filed a
                                                   2
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
            Case 2:19-cv-00485-JAM-DB Document 72 Filed 04/09/21 Page 3 of 3



 1 stipulation that would dismiss this asset from this case.

 2          On March 24, 2020, the Court entered a final order of forfeiture as to eighty-three In Rem

 3 Defendants. Dkt. 52. The assets forfeited pursuant to that order included cash seized from DC Solar,

 4 related investment and bank accounts, and jewelry purchased by the Carpoffs, among other fraud-tainted

 5 items. Id. On April 13, 2020, the Court ordered the Carpoff’s airplane shares, valued at $3,900,000,

 6 forfeited to the United States and Netjets’ claim was withdrawn. Dkt. 52.

 7          The remaining asset in the case is a luxury box at the Las Vegas Raiders new football stadium,

 8 and the United States has agreed to an extension of time to file a claim with respect to the asset given the

 9 complexity of the case, ongoing NFL football season, COVID-19, potential privilege issues, and other

10 defenses and overlapping issues with the DC Solar bankruptcy in the District of Nevada. Any claim to

11 be filed is currently due on June 1, 2021.

12          Accordingly, there is good cause to extend the deadline to file a joint status report in this case

13 from April 7, 2021 to July 6, 2021, or to a date the Court deems appropriate.

14 Dated:     4/7/2021                                     PHILLIP A. TALBERT
                                                           Acting United States Attorney
15

16                                                         /s/ Kevin C. Khasigian
                                                           CHRISTOPHER S. HALES
17                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
18

19                                                    ORDER
20          Pursuant to the United States’ request and good cause appearing, the Court makes the following
21 order:

22          The deadline to file a Joint Status Report currently due on April 7, 2021, is extended to July 6,
23 2021.

24          IT IS SO ORDERED.
25
     Dated: April 8, 2021                                     /s/ John A. Mendez
26
                                                              THE HONORABLE JOHN A. MENDEZ
27                                                            UNITED STATES DISTRICT COURT JUDGE
28
                                                          3
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
